Citation Nr: 0525560	
Decision Date: 09/19/05    Archive Date: 09/29/05

DOCKET NO.  04-36 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for hypertension.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to an increased evaluation for traumatic 
arthritis, status post lumbosacral strain, currently 
evaluated as 20 percent disabling.

4.  Entitlement to an increased evaluation for residuals of a 
third degree burn scar of the left ankle, currently evaluated 
as 10 percent disabling.

5.  Entitlement to a compensable (increased) evaluation for a 
scar of the right knee.

6.  Entitlement to special monthly pension (SMP) based on the 
need for regular aid and attendance or at the housebound 
rate.



REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran had active military service from November 1942 to 
December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  The veteran provided testimony in 
support of his appeal at a videoconference hearing that was 
chaired by the undersigned in August 2005.  A transcript of 
the hearing is of record.

During the course of VA examination conducted in November 
2002, the examiner expressed the opinion that the veteran's 
diagnosed degenerative joint disease of the right knee could 
be the result of an injury he suffered to his right knee.  
Reference was made to the in-service right knee injury that 
resulted in the veteran's service connected scar.  The Board 
construes this opinion as an informal claim for service 
connection for degenerative joint disease of the right knee.  
See 38 C.F.R. § 3.155 (2004).  The issue is therefore 
referred to the RO for appropriate consideration.

The issues of entitlement to an increased evaluation for 
traumatic arthritis, status post lumbosacral strain, and SMP 
based on the need for regular aid and attendance or at the 
housebound rate are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  A RO rating decision was issued in October 1961 finding 
that service connection for hypertension was not warranted 
because the evidence of record failed to relate the veteran's 
diagnosed hypertension to his active service; the veteran did 
not appeal this decision within one year of being notified.

3.  Evidence received since the October 1961 rating decision 
is either duplicative or cumulative of previously considered 
evidence or it does not raise a reasonable possibility of 
substantiating the claim for service connection for 
hypertension.

4.  There is no competent medical evidence establishing a 
current diagnosis of PTSD.

5.  The veteran's residuals of a third degree burn scar of 
the left ankle are manifested by an asymptomatic and 
nontender scar measuring no more than 24.75 sq. cm.; recent 
objective findings show no evidence of ulceration or skin 
breakdown, inflammation, edema, or keloid formation, or 
moderate limitation of function of the ankle due to the scar.

6.  There is no visible scar of the right knee and there are 
no objective findings of ulceration or skin breakdown, 
tenderness, or associated limitation of function of the knee 
due to the scar.

CONCLUSIONS OF LAW

1.  The October 1961 rating action that denied service 
connection for hypertension is final.  38 U.S.C. § 4005; 
38 C.F.R. § 3.104; effective May 29, 1959 to December 31, 
1962; currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2004).

2.  New and material evidence has not been submitted to 
reopen the veteran's claim of entitlement to service 
connection for hypertension, and the claim is not reopened. 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).

3.  PTSD was not incurred or aggravated by military service.  
38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f) (2004).

4.  The criteria for an evaluation greater than 10 percent 
for the residuals of a third degree burn scar of the left 
ankle have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.118, 
Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (prior to and 
subsequent to August 30, 2002).

5.  The criteria for a compensable evaluation for a scar of 
the right knee have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 
4.118, Diagnostic Codes 7803, 7804, 7805 (prior to and 
subsequent to August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  

By letters dated in September 2002 and February 2005, the 
first of which was mailed to the veteran prior to the initial 
adjudication of the appeal, the RO advised the veteran of the 
essential elements of the VCAA.  The veteran was advised that 
VA would make reasonable efforts to help him get the evidence 
necessary to substantiate his claims for increased ratings 
and service connection, but that he must provide enough 
information so that VA could request any relevant records.  
The veteran was advised of the evidence that VA had 
requested.  The veteran was also asked to identify any 
additional information or evidence that he wanted VA to try 
and obtain.  He was advised of the type(s) of evidence needed 
to reopen his claim for service connection and establish his 
claims for increased evaluations and service connection.  The 
February 2005 letter specifically informed him to provide 
"any other evidence or information" to VA that he felt 
would support his claim.  The September 2002 and February 
2005 letters therefore provided the notice of all four 
elements that were discussed above.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The January 2003 rating decision, September 2004 Statement of 
the Case (SOC), and Supplemental Statements of the Case 
(SSOCs) dated in January 2005, February 2005, and July 2005 
collectively notified the veteran of the relevant laws and 
regulations and essentially advised him of the evidence 
necessary to substantiate his claims on appeal.  The 
September 2004 SOC specifically set forth the regulations 
pertaining to VA's duty to assist, thus notifying the veteran 
of his and VA's respective obligations to obtain different 
types of evidence.  These documents also advised the veteran 
of the evidence of record, adjudicative actions taken, and of 
the reasons and bases for denial.  

Service medical records have been associated with the claims 
folder.  Treatment records and reports have also been 
obtained from W.E. Hurt, M.D., Toccopola Family Medical 
Clinic, J.S. Edmundson, M.D., J.S. Purdon, M.D., Calhoun 
Health Services, and the Memphis VA Medical Center (VAMC).  
The veteran has not identified any additional outstanding 
medical records that would be pertinent to the claim on 
appeal.  VA examinations were conducted in November 2002 to 
determine the nature and severity of his service connected 
disabilities.

The Board notes that the veteran indicated during his 
personal hearing that he was treated for PTSD from a Dr. 
Young in the 1960s.  He also reported that he was awarded 
Social Security Administration (SSA) disability benefits in 
1954 because of his "nerves."  Records from a Dr. Young and 
the SSA are not currently contained in claims file.  However, 
the Board finds there would be no probative value in 
remanding the issue of service connection for PTSD to obtain 
these records.  The veteran's claim for service connection 
for PTSD is being denied on the basis that there is no 
current evidence of the veteran being diagnosed as having 
PTSD.  Thus, even if those earlier records showed a diagnosis 
of PTSD, which is extremely unlikely due to the fact that a 
diagnosis of PTSD would not have been made at those times, 
the claim would still be denied because of the absence of a 
current diagnosis.  Similarly, as the veteran reports that he 
was awarded disability benefits due to his nerves in 1954, 
the records from the SSA would shed no light on the current 
status of his service connected scars.  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2004) 
(2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA.



Analysis

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
cardiovascular disease (including hypertension) becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service. 
This presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. § 3.307, 3.309 (2003). Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2004).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2004).

New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is new 
and material, the credibility of the new evidence is to be 
presumed.   Justus v. Principi, 3 Vet. App. 510 (1992).  

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with claims for service connection.  
Evans v. Brown, 
9 Vet. App. 273 (1996).  However, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  Id.  Such evidence must tend to prove the merits 
of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim.  Id.  

Using the guidelines noted above, the Board finds that the 
veteran has not submitted new and material evidence.  The 
claim concerning entitlement to service connection for 
hypertension will not be reopened.

Service connection for hypertension was denied in October 
1961.  Service medical records showed that the veteran's 
blood pressure at discharge to be 126/66.  Although his blood 
pressure had been "slightly above normal" (142/96) on 
examination in September 1961, the RO determined that there 
was no evidence relating the veteran's mild arterial 
hypertension to his military service.  Notice of the decision 
was mailed to the veteran in October 1961.  The veteran did 
not appeal the decision.  The October 1961 rating decision 
therefore became final.  38 U.S.C. § 4005(b) (1958); 
38 C.F.R. § 3.104 (1956, Supp 1962); currently 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).

The evidence received by VA after the October 1961 decision 
includes treatment records from the W.E. Hurt, M.D., 
Toccopola Family Medical Clinic, J.S. Edmundson, M.D., J.S. 
Purdon, M.D., Calhoun Health Services, and the Memphis VAMC, 
VA examination reports, and personal statements from the 
veteran and his family.  The personal statements provided by 
the veteran and his family members are essentially 
duplicative of those he previously submitted.  They merely 
continue the veteran's argument that his diagnosed 
hypertension had its onset during his active military 
service.  Lay assertions of medical status do not constitute 
competent medical evidence and would not raise a reasonable 
possibility of substantiating the claim.  See Espiritu v. 
Derwinski.

Dated between June 1962 and July 2005, the records received 
from Drs. Hurt, Edmundson, and Purdon, Toccopola Family 
Medical Clinic, Calhoun Health Services, and the Memphis VAMC 
document the veteran's treatment for various health problems 
including hypertension.  None of those records contained any 
findings relating the veteran's hypertension to his active 
military service.  Thus, while "new," these records are 
immaterial because they only document the veteran's post-
service treatment for hypertension.  The Board notes that the 
first reference to the veteran being diagnosed as having 
hypertension is in treatment note from the Memphis VAMC dated 
in March 1999, which is over 50 years after the veteran's 
service discharge.  Indeed, a June 1969 VA examination 
specifically indicated that hypertension was not found.

The evidence received since the October 1961 RO decision is 
therefore cumulative of evidence considered in that decision 
or is plainly immaterial, and does not relate to an 
unestablished fact necessary to substantiate the claim.  The 
veteran has not submitted any competent medical evidence 
(medical opinion) demonstrating that his diagnosed 
hypertension had its onset inservice or within one year of 
service discharge or that it is otherwise etiologically 
related to his active service.  The veteran's attempt to 
reopen his claim for entitlement to service connection for 
hypertension must fail.

Service Connection for PTSD

As discussed above, service connection may be granted if the 
evidence demonstrates that a current disability resulted from 
an injury or disease incurred or aggravated in active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2004).

Eligibility for a PTSD service connection award requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) credible supporting evidence that 
the claimed inservice stressor actually occurred; and (3) a 
link, established by medical evidence, between the current 
symptoms and the claimed inservice stressor.  38 C.F.R. § 
3.304(f) (2004).

Although the law does not require a "clear" diagnosis of 
PTSD, legal authority does necessitate the specific criteria 
that a PTSD diagnosis must be established in accordance with 
38 C.F.R. § 4.125(a), which mandates that for VA purposes, 
all mental disorder diagnoses must conform to the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV).  In 
this regard, the Board notes that the Court has taken 
judicial notice of the mental health profession's adoption of 
the DSM-IV in the May 1994 first printing as well as its more 
liberalizing standards to establish a diagnosis of PTSD.  
Specifically, the Court took notice of the change from an 
objective "would evoke . . . in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard (e.g., whether a person's exposure to a 
traumatic event and response involve intense fear, 
helplessness, or horror.  Hence, the Court noted that a more 
susceptible person could have PTSD under the DSM-IV criteria 
given his or her exposure to a traumatic event that would not 
necessarily have the same effect on "almost everyone."  Cohen 
v. Brown, 10 Vet. App. 128, 140-141 (1997).

Significantly, in the present case, the veteran has not been 
diagnosed with PTSD.  VA outpatient records only show that 
the veteran has been diagnosed as having depression and a 
psychotic disorder, not otherwise specified.  No findings are 
made with regard to PTSD.  Reports from Calhoun Health 
Services Hospital dated in September 2002 are similarly 
absent any findings pertaining to PTSD.  Rather, those 
reports show that the veteran was diagnosed as suffering from 
vascular dementia with depression.  

As the requirement for a diagnosis of PTSD has not been met, 
the Board need not address the remaining criteria of 38 
C.F.R. § 3.304(f).  The preponderance of the evidence is 
against the veteran's claim for service connection for PTSD, 
and the reasonable doubt doctrine is not for application.  
See 38 U.S.C.A. § 5107(b).

Increased Evaluations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2004).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

The provisions of 38 C.F.R. § 4.14 preclude the assignment of 
separate ratings for the same manifestations under different 
diagnoses.  38 C.F.R. § 4.14 (2004).  Impairments associated 
with a veteran's service-connected disability may be rated 
separately unless they constitute the same disability or the 
same manifestation.  The critical element is that none of the 
symptomatology for any of the conditions can be duplicative 
of or overlapping with the symptomatology of the other 
conditions; the manifestations of the disabilities must be 
separate and distinct.  Esteban v. Brown, 6 Vet. App. 259 
(1994).

Generally, where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to appellant will apply.  Further, VA's General 
Counsel has held that if the amended regulation is more 
favorable to the claimant, then the retroactive reach of the 
regulation is governed by 38 U.S.C.A. § 5110(g), which 
provides that VA may, if warranted by the facts of the claim, 
award a benefit based on a change in law retroactive to, but 
no earlier than, the effective date of the change.  
VAOPGCPREC 7-2003.  The Board is bound by that ruling.

Service connection for residuals of a third degree burn scar 
of the left ankle was granted in a October 1961 rating 
decision.  A 10 percent disability evaluation was assigned.  
The veteran was also granted service connection for a scar of 
the right knee, which was evaluated as noncompensable.  Those 
ratings remained in effect until the veteran filed his claim 
for increase on August 21, 2002.


Prior to August 30, 2002, Diagnostic Code 7801 provided that 
a 10 percent rating was assigned for third-degree burns in an 
area or areas exceeding 6 square inches (38.7cm).  A 20 
percent rating was assigned if the area or areas exceeded 12 
square inches (77.4cm).  A 10 percent evaluation was 
warranted for superficial, poorly nourished scars with 
repeated ulceration under Diagnostic Code 7803.  Diagnostic 
Code 7804 provided that a 10 percent disability evaluation is 
warranted for superficial scars that are tender and painful 
on objective demonstration.  Scars could also be rated under 
Diagnostic Code 7805 based on limitation of function of the 
part affected.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 
7802, 7803, 7804, 7805 (2001).

The rating criteria which became effective August 30, 2002, 
provide that superficial scars which are painful on 
examination or are unstable (frequent loss of skin over the 
scar) warrant a 10 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804 (2004).  Superficial scars that 
do not cause limited motion warrant a 10 percent evaluation 
if they involve an area or areas of 144 square inches (929 
sq. cm.) or greater. 38 C.F.R. § 4.118, Diagnostic Code 7802 
(2004).  Scars that are deep or that cause limited motion 
warrant a 10 percent evaluation if the area or areas of 
involvement exceeds 6 square inches (39 sq. cm.) or a 20 
percent evaluation if the area or areas of involvement 
exceeds 12 square inches (77 sq. cm.). 38 C.F.R. § 4.118, 
Diagnostic Code 7801 (2004).  The revised criteria continue 
to provide that scars are otherwise rated based on limitation 
of function of affected part pursuant to Diagnostic Code 
7805.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2004).

On VA examination in November 2002, the third degree burn 
scar of the veteran's left ankle was noted to be flat, non-
tender, and non-adherent.  The scar was discolored-lighter in 
color that the surrounding skin without ulceration or tissue 
loss.  There was no inflammation, edema, or keloid formation.  
The scar was located on the inner aspect of the ankle and 
measured 9 cm. by 1.5 cm. with the largest part of the scar 
measuring 4.5 cm. by 2.5 cm..  Dorsiflexion of the ankle was 
limited to 10 degrees and plantar flexion was limited to 40 
degrees.  The examiner noted that X-rays showed degenerative 
changes of the left ankle.  There was no visible scar of the 
right knee.  There was loss of range of motion of the right 
knee, but that limitation of function was attributed to 
degenerative joint disease of the knee.  The diagnosis was 
status post third degree burn left ankle with limitation of 
motion.

Applying the rating criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
a compensable rating for scar of the veteran's right knee.  
There was no scar visible on examination in November 2002.  
No finding could therefore be made as to existence of 
ulceration or skin breakdown or tenderness or limitation of 
function of the knee due to the knee scar.  Outpatient 
treatment records from the Memphis VAMC are similarly devoid 
of complaints or treatment for a scar of the right knee.  The 
criteria for a compensable rating for a scar of the right 
knee have not been met.

The Board also finds that the evidence of record fails to 
support the assignment of a higher rating for the residuals 
of the veteran's third degree burn scar of the left ankle.  
The report of the November 2002 examination shows that the 
burn scar measures no more 24.75 sq. cm., which is well short 
of assigning a compensable evaluation under the "old" or 
"new" Diagnostic 7801 or "new" Diagnostic Code 7802.  
There is also no evidence that scar is tender and painful on 
examination or poorly nourished and unstable.  The assignment 
of a compensable evaluation under Diagnostic Codes 7803 and 
7804 would therefore be unwarranted.

With respect to the functional limitation (loss of range of 
motion) of the left ankle, the Board has considered 
application of Diagnostic Code 5271.  Diagnostic Code 5271 
establishes that a 10 percent rating is assignable when 
limitation of the ankle is moderate.  The criterion for a 20 
percent rating is marked ankle disability.  The normal range 
of motion of the ankle is from 0 to 20 degrees of 
dorsiflexion, and from 0 to 45 degrees of plantar flexion.  
38 C.F.R. § 4.71, Plate II (2004).  On examination in 
November 2002, dorsiflexion of the left ankle was limited to 
10 degrees and plantar flexion was limited to 40 degrees.  
This loss of range of motion was attributed to scar.  The 
Board finds that the symptoms of the veteran's left ankle 
scar do not support the criteria for more than a minimal 
compensable evaluation.

The Board is cognizant of the Court decision in Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994), which held that a 
separate evaluation could be assigned for symptomatic, 
residual scarring without violating the pyramid rule of 38 
C.F.R. 4.14.  However, as discussed above, there is no 
showing of symptomatic scarring or other findings warranting 
a separate compensable evaluation.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2004).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995). 

In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his service-connected 
scars.  There is also no objective evidence that the scars of 
the veteran's right knee and left ankle have resulted in 
marked interference with employment.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action.  See VAOPGCPREC 6-96.




ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for hypertension, 
and the claim is not reopened.

Entitlement to service connection for PTSD is denied.

Entitlement to an increased evaluation for residuals of a 
third degree burn scar of the left ankle, currently evaluated 
as 10 percent disabling, is denied.

Entitlement to a compensable (increased) evaluation for a 
scar of the right knee is denied.


REMAND

The November 2002 VA examination failed to contain all the 
findings necessary to rate the veteran's low back disability.  
It does not include complete range of motion testing.  The 
Board also finds that there is inadequate evidence to make a 
determination as to whether the veteran is entitled to a SMP 
based on the need for regular aid and attendance or at the 
housebound rate.  Statements from the veteran and his family 
members strongly suggest that the veteran is incapable of 
caring for himself without regular help.  However, outpatient 
treatment records from the Memphis VAMC do not appear to 
support this conclusion.  

In light of the above, this case is REMANDED to the RO via 
the AMC for the following development:

1.  The RO should obtain a copy of the 
veteran's complete medical file from the 
Memphis VAMC since July 2005.

2.  The RO should schedule the veteran 
for an orthopedic examination to 
determine the nature and severity of the 
veteran's low back disability.  The 
claims folder, to include a copy of this 
Remand and any additional evidence 
secured, must be made available to and 
reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims folder was reviewed.  The 
evaluation must include complete range of 
motion testing (including flexion, 
extension, lateral flexion and 
extension).  The examiner should specify 
any anatomical damage and describe any 
functional loss, including the inability 
to perform normal working movements.  

3.  Next, the RO should schedule the 
veteran for VA aid and attendance or 
housebound examination which is 
sufficiently broad to determine the 
current nature and severity of his 
chronic disabilities.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  
The claims folder, to include a copy of 
this Remand and any additional evidence 
secured, must be made available to and 
reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims folder was reviewed.  The 
examiner should offer an opinion as to 
whether the combined effects of the 
veteran's disabilities incapacitate him 
to such an extent that he is unable to 
care for himself without the regular 
assistance of another person, or that 
such disability would render him 
housebound.  It should be indicated 
whether the veteran is a patient in a 
nursing home.  The report should also 
contain the examiner's opinions as to 
whether his disabilities prevent him from 
dressing or undressing himself, keeping 
himself ordinarily clean and presentable, 
feeding himself, attending to wants of 
nature, or protecting himself from the 
hazards or dangers incident to his daily 
environment.

4.  Following completion of the 
foregoing, if the benefit sought on 
appeal remains denied, the veteran and 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of all 
evidence received since the July 2005 
SSOC, and discussion of all pertinent 
laws and regulations, including, but not 
limited to the VCAA and the old and the 
revised rating criteria for disabilities 
of disabilities of the spine.  Allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified by the RO; 
however, the veteran is advised that failure to report for 
any scheduled examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2004).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


